DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 07/29/2020.
Claims 1 and 11 have been amended in a preliminary amendment dated 07/29/2020.
Claims 2 and 12 have been canceled in a preliminary amendment dated 07/29/2020.
Claims 1, 3-11, and 13-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims include one or more elements which are being interpreted as invoking 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  Claims 1 and 11: “processing unit”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have the limitation(s) above interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Novaes (US 20160103706 A1) in view of Achterberg et al. (Fastr: A Workflow engine for Advanced Data Flows in Medical Image Analysis).

Claims 1 and 11:
Novaes discloses the limitations as shown in the following rejections:
generating two or more tasks (operations), the two or more tasks…for each task, receiving a functionality (software program) for the respective task and receiving at least one input (input attributes) and at least one output (output attributes) associated with the respective task (see at least ¶0017, 0019, 0025, 0039, 0043-0045).
generating a workflow (directed acyclic graph (DAG)) for defining associations (dependencies/ relationships) for the two or more tasks, the workflow having an originating input (input resource for the workflow) and a culminating output (output of final DAG operation, further discussed below), the generating of the workflow comprising…mapping the input of at least one of the tasks with the output of at least one of the other tasks, wherein for each task having an unmapped input, determining which outputs of other tasks are depended on to be received as input for the functionality of the respective task (see at least ¶0018, 0020-0022, 0026, 0029, 0032, 0037, 0041, 0046-0047).
mapping the input of at least one of the tasks with the originating input (input resource for the workflow) (see at least ¶0022, 0040);
executing the [set of operations] using the workflow for order of execution of the two or more tasks (¶0023, 0033, 0047).
The DAGs generated Novaes inherently include an operation with an unconsumed output (culminating output) but Novaes does not disclose a specific designation for such outputs and does not specifically disclose mapping the output of at least one of the tasks with the culminating output. Novaes also does not specifically disclose the tasks define a data processing pipeline.
Achterberg, however, discloses an analogous “workflow framework for creating and managing processing pipelines: Fastr. The framework is designed to build workflows that are agnostic to where the input data are stored, where the resulting output data should be stored, where the steps in the workflow will be executed” (pg. 2, col. 2, para. 3). Achterberg further discloses generating a workflow (workflow/Network) for defining associations for the two or more tasks, the workflow having an originating input (Source Node) and a culminating output (Sink Node), the generating of the workflow comprising: mapping the output of at least one of the tasks with the culminating output  (Sink Node)…mapping the input of at least one of the tasks with the originating input (Source Node) in at least pg. 4, § 2.2 and pg. 5, § 2.4. Exemplary quotations:
“There are different classes of Nodes: normal Nodes (gray blocks in Figure 1), Source Nodes (green), Constant Nodes (purple), and Sink Nodes (blue). Data enter the Network through a Source Node and leave the Network through a Sink Node…The Nodes and links in the Network form a graph from which the dependencies can be determined for the execution order.” (pg. 4, § 2.2)

“The starting points of every workflow are Source Nodes, in which the data are imported into the Networks. Similarly, the endpoints of every workflow are the Sink Nodes, which export the data to the desired location.” (pg. 5, § 2.4)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Novaes’s workflow engine with Achterberg’s Fastr workflow framework because it increases the flexibility in data handling by allowing workflow’s to be agnostic to the location and storage method of the source and target data (pg. 2, col. 2; pg. 5, § 2.4) and because “Fastr speeds up the development cycle for creating workflows and minimizes the introduction of errors” (pg. 8, § 4).

Claims 3 and 13:
The combination of Novaes/Achterberg discloses the limitations as shown in the rejections above. Novaes further discloses wherein the mapping of the input of at least one of the tasks with the output of at least one of the other tasks comprising, for each task having an unmapped output, determining which inputs of other tasks are depended on to be provided as output for the functionality of such other task (see at least ¶0022, 0027, 0029, 0046).

Claims 8, 9, 18 and 19:
The combination of Novaes/Achterberg discloses the limitations as shown in the rejections above. Achterberg further discloses (pg. 4, § 2.2 and Fig. 1; pg. 5, § 2.4; pg. 8, Fig. 7) mapping the output of at least one of the tasks to the culminating output where such tasks comprise an output signifier (link to Sink Node)…mapping the input of at least one of the tasks to the originating input where such tasks comprise an input signifier (link to Source Node).

Claims 10 and 20:
The combination of Novaes/Achterberg discloses the limitations as shown in the rejections above. As shown above and disclosed by Novaes in at least ¶0024-0025, 0036, 0043-0044, the system is configured to “present a user interface to the user 160 allowing user to specify a workflow definition” and that “the workflow definition 162 may be represented in an electronic format, including, but not limited to, an Extensible Markup Language (XML) file, an image file, a text file, a Portable Document Format (PDF) file”. As it is not explicitly stated Examiner takes Official Notice that the ability to open/load previously saved/created files into graphical editors is old and well-known and would have been obvious to one of ordinary skill in the art to include such functionality in Novaes workflow definition editor so as to not require every definition to be created from scratch. Supplying a workflow definition so modified to the system’s workflow engine would perform the operations mapping the output of at least one of the tasks with the culminating output; mapping the input of at least one of the tasks with the output of at least one of the other tasks; and mapping the input of at least one of the tasks with the originating input; and executing the pipeline using the reconfigured workflow for order of execution of the tasks as shown in the rejections to claim 1 and 11 above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Novaes (US 20160103706 A1) in view of Achterberg et al. (Fastr: A Workflow engine for Advanced Data Flows in Medical Image Analysis) in view of Albert (Configuration Based Workflow Composition).

Claims 4 and 5:
The combination of Novaes/Achterberg discloses the limitations as shown in the rejections above. Claims 4 and 5 essentially describe what is often referred to as backward chaining (claim 4) and forward chaining (claim 5) in the arts of workflow and web service composition, which is not disclosed by the combination of Novaes/Achterberg.
Albert, however, discloses (pg. 6 sect. IV) a workflow composition process which teaches the process described in claims 4 and 5:
“We are using a recursive object based configuration procedure. Configuration is goal oriented: it starts from the final node, and attempts to connect its input message to the output of either a partial workflow, or a transformation. Once done, this results in further connection requirements, potentially solved by connection to the user inputs, or to more workflow outputs or transformations. This approach is hence goal oriented and apparently mimics backward chaining techniques. In fact, the recursive composition process may follow various paths depending of the chosen heuristics. One important option in that respect is to let the search recursively traverse newly connected components immediately or to postpone this decision.
The constrained object model we are using however does not preclude other solving strategies, including more ”forward chaining like” techniques that would start from the inputs, or mixing both. It should be noted however that although the goal must be connected, some of the possible inputs may remain unused. For instance, only one payment method among several is used in an online transaction. This situation normally disqualifies user input driven (forward) approaches. Among the possibilities left open by the current framework is local search, a potential ”must have” to address scalability issues.”

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Novaes/Achterberg to utilize forward/backward chaining as taught by Albert because it is an effective and intuitive method to automate the construction of workflows and to explore composition alternatives (Albert pg. 1-2).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Novaes (US 20160103706 A1) in view of Achterberg et al. (Fastr: A Workflow engine for Advanced Data Flows in Medical Image Analysis) in further view of Lin et al. (A Pretreatment Workflow Scheduling Approach for Big Data Applications in Multicloud Environments).

Claims 3 and 13:
The combination of Novaes/Achterberg discloses the limitations as shown in the rejections above. Achterberg’s workflow schema allows for multiple source and/or sink nodes and the combination of Novaes/Achterberg does not specifically disclose wherein the mapping of the output of at least one of the tasks with the culminating output comprising determining whether outputs of at least one of the tasks are not depended on as input to at least one of the other tasks and mapping the outputs of such tasks to the culminating output…wherein the mapping of the input of at least one of the tasks with the originating input comprising determining whether inputs of at least one of the tasks are not dependent on outputs of any other tasks and mapping the inputs of such tasks to the originating input.
Lin, however, discloses (pg. 581, Abstract; pg. 583, sect. III; pg. 584, Fig. 2) system for scheduling workflows including: mapping of the output of at least one of the tasks with the culminating output comprising determining whether outputs of at least one of the tasks are not depended on as input to at least one of the other tasks and mapping the outputs of such tasks to the culminating output (pseudo exit-task)…mapping of the input of at least one of the tasks with the originating input comprising determining whether inputs of at least one of the tasks are not dependent on outputs of any other tasks and mapping the inputs of such tasks to the originating input (pseudo enter-task):
“In a given Big Data workflow graph, a task with no direct precursors is called enter-task, and the exit-task has no direct successors. As our scheduling algorithm requires a single-entry and single-exit task graph, we add a zero-cost pseudo enter-task (exit-task) to the beginning (end) of the workflow. The actual enter-tasks (exit-tasks) are connected to the pseudo enter-task (exit-task) with zero-weight data dependencies, which has no effect on the schedule. Fig. 2 shows a Big Data workflow sample added with a pseudo enter-task ts and a pseudo exit-task te” (pg. 583, sect. III).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Novaes/Achterberg to insert pseudo enter/exit tasks as taught by Lin in order to accommodate workflow scheduling algorithms that require single entry, single exit DAGs thus increasing the versatility and flexibility present in the available scheduling options.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Designing Workflows on the Fly Using e-BioFlow” describes an ad-hoc workflow editor.
“Towards agile large‑scale predictive modelling in drug discovery with flow‑based programming design principles” discloses a flow-based programming extension for Luigi.
US 10467050 B1, US 20180181446 A1, and US 20160364211 A1 disclose methods for automated workflow generation.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/30/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196